Citation Nr: 1630225	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-23 099 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left thumb disability.

2.  Entitlement to an initial compensable evaluation for a right testicular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that in relevant part granted service connection for a left thumb disability (to include residuals of volar plate injury and mild collateral ligament strain) and for a right testicular disability (to include status post varicocele resection) and assigned initial ratings of 0 percent for both disabilities effective from November 1, 2009.

In November 2010 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO); a transcript of his testimony is of record.  The Veteran was scheduled to testify before the Board by videoconference from the RO in February 2013 per his request, but he failed to appear and his request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In January 2013 the Board remanded the appeal the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From November 1, 2009, the Veteran's left thumb disability has been manifested by noncompensable limitation of motion, without objective evidence of pain on motion but with objective evidence of mild limitation of function due to weakness.

2.  From November 1, 2009, the Veteran's right testicle disability has been manifested by a non-tender surgical scar and subjective complaint of pain, but without evidence of compensable impairment of function.  


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation of 10 percent, but not more, the left thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5228 (2015).

2.  The requirements for an initial compensable evaluation for a right testicular disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issues adjudicated in this decision arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disabilities on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the RO's DRO, during which he provided additional argument in support of his appeal.  As noted in the Introduction, he was scheduled to testify before the Board but failed to appear for the hearing.

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran VA examinations, which were performed in March 2014.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evaluation of left thumb disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left thumb disability is rated under the provisions of 38 C.F.R. § 4.71a, DC 5228 (limitation of motion of the thumb).  The rating criteria are identical for major (dominant) and minor (non-dominant) hand.  A rating of 0 percent is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The period under review begins November 1, 2009, the date service connection became effective.

The Veteran had a VA examination of the joints, including left thumb, in July 2009 (pre-discharge examination).  The Veteran stated he had curtailed his basketball and volleyball playing.  At the time of his original injury his pain was 6/10; his current pain was 1/10.  He reported some difficulty gripping and carrying objects but overall his left thumb had improved since the injury and he had mild residual complaints.  The Veteran was noted to be right-hand dominant.  Examination of the left thumb showed normal finger and hand posture with good finger cascade.  The finger flexors and extensors functioned appropriately and were well-balanced.  There was no flexor sheath tenderness and ligaments were stable to varus and valgus stretch.  Metacarpophalangeal (MCP) joint rotation was 0-60 degrees and symmetrical to the contralateral side.  Repetitive motion testing was negative, with no increase of pain, fatigue, weakness, lack of endurance or incoordination.  X-ray studies of the left hand and left thumb were within normal limits.  The clinical impression was hyperextension injury to the left thumb with volar plate injury and mild collateral ligament strain, with mild residuals including pain and stiffness.  

In his January 2010 notice of disagreement with the assigned noncompensable rating the Veteran asserted that he does not have "mild" pain but rather has moderate pain, as well as constant tearing of the inner scar tissue.
 
The Veteran had a VA general medical examination in April 2010 in which the examiner characterized the hands and fingers as normal on examination.

During the November 2010 DRO hearing the Veteran testified that he has greater range of motion with the left thumb than the uninjured right thumb; however, he has weakness of grip in the left hand and degraded fine-motor skills such as tying his shoes.  He also reported intermittent pain in the thumb radiating toward the wrist. This has caused impairment in his ability to perform recreational activities such as fishing that require ability to use both hands.
 
The Veteran had a VA examination in March 2014 in which he reported tolerable pain of 2/10 severity, increased to 8/10 when aggravated by use.  These flare-ups are associated with using the left thumb, not necessarily with heavy or repetitive activities.  There was no objective pain with range of motion (ROM) testing, to include repetitive use, but there was reported pain to palpation of the left thumb.  Grip strength was 5/5 in the right hand and 4/5 in the left hand, and the Veteran was able to press with 120 pounds of force in the right hand but only 80 pounds in the left.  X-ray showed arthritis in the left thumb.  The Veteran reported occupational impairment in the form of difficulty typing on a computer keyboard, as his job is financial specialist and he uses computers daily; during flare-ups of his left thumb the Veteran has to type using one or two fingers of the left hand.  The examiner noted that repetitive motion testing caused no additional limitation of function due to pain, weakness, fatigue or incoordination.  The examiner's diagnosis was arthritis of the left thumb.

On review of the evidence above the Board finds that an initial evaluation of 10 percent is appropriate for the left thumb disability.  The Veteran does not have compensable limitation of motion.  As regards the DeLuca factors, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Veteran has not shown visible evidence of painful motion on examination, but the most recent VA examiner documented reduced left hand strength for which compensation is warranted based on functional limitation due to weakness.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

The Veteran's left hand weakness is shown to be relatively mild when compared to the right side, particularly since the left is the non-dominant side and will accordingly be naturally somewhat weaker.  This weakness approximates mild incomplete paralysis of the median or ulnar nerve, either of which is compensable at 10 percent under 38 C.F.R. § 4.124a, DCs 8515 and 8616.  The Board accordingly finds that a rating of 10 percent, but not more, is appropriate compensation for the weakness associated with the left thumb disability. 

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's left thumb disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left thumb disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

A request for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case does not assert that his left thumb disability renders him unemployable, and in fact the most recent evidence of record shows him to be currently gainfully employed.  The Board accordingly finds that a request for TDIU is not raised by the increased-rating claim decided herein.

In sum, based on the evidence and analysis above the Board has found that an initial evaluation of 10 percent, but not more, is warranted for the Veteran's left thumb disability.  His appeal is granted to that extent.

Benefit of the doubt in this issue has been resolved in favor of the Veteran.

Evaluation of right testicle disability

The Veteran's disability (status post varicocele resection) has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin) for his surgical scar.  The relevant rating criteria for scars other than the head, face or neck are as follows.

Scars that are deep and nonlinear are rated under DC 7801.  A rating of 10 percent is assigned for qualifying scars having an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm). A rating of 20 percent is assigned for qualifying scars having an area or areas of at least 12 square inches but less than 72 square inches (465 sq. cm).  A rating of 30 percent is assigned for qualifying scars having an area or areas of at least 72 square inches but less than 144 square inches (929 sq. cm).  A rating of 40 percent is assigned for qualifying scars having an area or areas of 144 square inches or greater.  A note to DC 7801 states that a deep scar is one associated with underlying soft tissue damage.

Scars that are superficial and nonlinear are rated under DC 7802.  A rating of 10 percent is assigned for qualifying scars having an area or areas of 144 square inches (929 sq. cm) or greater. A note to DC 7802 states that a superficial scar is one not associated with underlying soft tissue damage.

Scars that are unstable or painful are rated under DC 7803.  A rating of 10 percent is assigned for one or two qualifying scars.  A rating of 20 percent is assigned for three or four qualifying scars.  A rating of 30 percent is assigned for five or more qualifying scars.  Note (1) to the DC states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this DC, when applicable.

Other scars (including linear scars) and other effects of scars rated under DCs 7800, 7801, 7802 and 7804 are rated under DC 7805.  DC 7805 directs that any disabling effects not considered under DCs 7800-04 be evaluated under an appropriate DC.

Disabilities of the testes and scrotum are rated under 38 C.F.R. § 4.115b (ratings of the genitourinary system - diagnoses).  The relevant DCs are set forth below; other DCs in this section are rated based on voiding dysfunction or renal dysfunction, neither of which is shown in this case.

Complete atrophy of the testes is rated under DC 7523.  A rating of 0 percent is assigned for complete atrophy of one testicle, and a rating of 20 percent is assigned for complete atrophy of both testes.  

Removal of the testes is rated under DC 7524.  A rating of 0 percent is assigned for removal of one testicle, and a rating of 30 percent is assigned for removal of both testes.  

The period under review begins November 1, 2009, the date service connection became effective.

The Veteran had a VA general medical examination in July 2009 (pre-discharge) in which he reported having undergone varicocele surgery in 2007; although swelling had subsequently resolved there was still some discomfort.  The Veteran described feeling pressure in the testicular area associated with lifting heavy weights, climbing stairs or prolonged standing.  However, this had not altered the Veteran's routine functioning and he was not taking medications.  Examination showed the Veteran to have normal posture and gait.  There was a faint scar over the right inguinal area measuring 5.0 x 4.5 cm residual to varicocele surgery; the scar was well-healed, nontender, stable and superficial.  There was no other genitourinary abnormality to include no evidence of swelling or tenderness in the area of the left testicle.  The examiner's diagnosis was status post varicocele resection with subjective complaints of tenderness but presently asymptomatic.

In his January 2010 notice of disagreement with the assigned noncompensable rating the Veteran asserted that he has moderately severe pain when lifting heavy items and occasionally when bending at the waist.

The Veteran had a VA general medical examination in April 2010 in which the examiner characterized the genitals (penis, epididymis, testicles and spermatic cord) as normal on examination.  

During the November 2010 DRO hearing the Veteran testified that he has no difficulty with the scar but has residual testicular pain.  Certain movements, or lifting weight, can cause a shooting pain into the testicular area.  This has caused impairment in his ability to have sex, and also his ability to perform recreational activities such as hunting and backpacking that require ability to carry weight and traverse rough terrain.

The Veteran had a VA genitourinary examination in March 2014 in which he reported intermittent pain in the scrotum associated with sex and with certain exercises; the Veteran stated he has ceased all activities that cause pain including running, jogging, cross-training, sit-ups and some sexual position.  Examination showed mild tenderness to palpation of the left testicle; examination was otherwise normal, and the Veteran specifically did not have a urinary or renal disorder.  There were no visible scars associated with the varicocele resection.  The examiner's only diagnosis was varicocele in 2006.  

The AOJ had asked the examiner to provide an opinion as to whether the Veteran's reported testicular pain is due to the service-connected varicocele or some other cause.  The examiner stated in response that medical literature shows a small percentage of patients who undergo varicocele do not experience complete resolution and continue to complain of persistent pain after surgery.  Such pain in many instances had improved but not resolved, much like the symptoms reported by the Veteran.  The Veteran provides no other history of trauma, varicocele recurrence or other diagnosis that would lend itself to testicular pain.  The examiner accordingly opined that the Veteran's complaint of testicular pain is directly related to the varicocele resection in service.

Based on the VA examination cited above the AOJ issued a rating decision in July 2014 that granted service connection for bilateral varicocele status post varicocele resection of the right testicle and assigned a separate noncompensable evaluation for this disability under DC 7523 (atrophy of the testes) while concurrently continuing the noncompensable evaluation for the right testicle on appeal under DC 7805 (scars).

On review of the evidence above, the Board finds that the Veteran's right testicular disability on appeal most closely approximates the criteria for the currently-assigned noncompensable rating.  The Veteran's surgical scar has not been compensable at any time during the course of the appeal under the schedule of ratings for skin disorders.  There is no indication that the varicocele for which he underwent surgery in service has recurred, and in fact the spermatic cord was shown to be normal during all examinations.  Even if the right testicle were completely atrophied, or completely removed, the disability would be noncompensable under DCs 7523 and 7524.  The Veteran does not have a voiding dysfunction, renal dysfunction or any other genitourinary functional loss residual to his varicocele for which a higher rating may be considered.  The only clinical abnormality shown on examination was mild tenderness to palpation, which is not compensable under any analogous DC. 

The Veteran essentially seeks compensation for his subjective testicular pain.  VA regulations relating to functional loss due to pain (38 C.F.R. §§ 4.40, 4.45 and 4.59) apply specifically to the musculoskeletal system, and the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board finds the Veteran to be competent and credible in describing the pain associated with the right testicular varicocele.  However, there is simply no indication that this pain results in loss of function of the genitourinary system or other physical system for which compensation can be awarded.  

The Veteran's representative asserts that extraschedular consideration is warranted for the testicular disability.  The Board disagrees.  In those exceptional cases where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned if there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  In this case there is no indication that the Veteran's right testicular disability causes either marked interference with employment or frequent periods of hospitalization, so even though schedular criteria are arguably inadequate the requirements for extraschedular referral are nonetheless not met.

As discussed above, the Veteran is shown to be gainfully employed, so a claim for TDIU is not raised by the rating issue decided herein. 

In sum, based on the evidence and analysis above the Board has found that a compensable rating for the disability of the right testicle is not warranted.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial rating of 10 percent for the left thumb disability is granted, subject to the regulations pertaining to the payment of monetary benefits.

An initial compensable rating for the disability of the right testicle is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


